Mackintosh, J.
(dissenting) — The complaint in this action was founded upon a contemporaneous oral agreement. Testimony was introduced to establish such an agreement, and the trial court submitted' the case upon that theory. On appeal, the case was presented upon an entirely different theory. Under the instruction of the court, the only possible theory upon which the jury was justified in returning a verdict was the finding by it that a contemporaneous oral contract had been entered into. The trial court was correct in granting a motion for a new trial for the reason that these instructions were improper.
The new trial also should have been granted for the reason that the court submitted to the jury a question which was for the court’s determination, that is, it allowed the jury to construe the contract when it instructed the jury that, if it should find from the evidence that “the subject-matter of the discussion was fairly and clearly embodied in a written memorandum,” such construction should affect its verdict. It *51was a question of law as to whether the written contract required explanation or interpretation, and as to whether the subject-matter was fairly and clearly embodied. Creagh v. Equitable Life Ass’n Soc., 19 Wash. 108, 52 Pac. 526.
The written agreement concerned a loan for $350,000 at five per cent interest, and allowed a brokerage for such loan. The oral contract provided for a less amount, was not limited as to the rate of interest, and contained a contingency providing for the disclosure of the name of the person lending the money. The oral contract covers the identical material provisions of the written contract and varies every one of them in every regard. The oral agreement is thus clearly in conflict with and varies the written contract. Ross v. Portland Coffee & Spice Co., 30 Wash. 647, 71 Pac. 184; Minnesota Sandstone Co. v. Clark, 35 Wash. 466, 77 Pac. 803; Newell v. Lamping, 45 Wash. 304, 88 Pac. 195.
It is to be remembered that this is not an action to recover the reasonable value of the services rendered, which compensation the appellants would have been probably entitled to in a proper proceeding.
Nor does the evidence in the case entitle the appellants to a pro rata commission. The case of Lawson v. Black Diamond Coal Mining Co., 53 Wash. 614, 102 Pac. 759, is clearly distinguishable from the case at bar, in that in the Lawson case the principal, without terminating the agency, took the matter into his own hands and concluded it at a sum less than the price fixed in the agreement, and on account of this action, which amounted to fraud, the agent was allowed a ratable proportion of the agreed commission. No such facts exist in the case before us. Furthermore, in the Lawson case it clearly appeared throughout the whole *52transaction that a commission was agreed to be paid upon the selling price of the property. Had a loan been procured in the case at bar in the amount set out in the written agreement, and at the rate of interest there provided, and had the respondent then interfered and arranged lor a lesser loan, the decision in the Lawson case would be perfectly applicable. The foundation of the Lawson case is that the agent is entitled to a pro rata commission when he has substantially complied with the terms of the contract, or where the owner has interfered with the transaction.
For the reasons that the case was tried upon an improper theory; that it was tried upon one theory below and another one here (see O’Brien v. Griffiths & Sprague Stevedoring Co., 116 Wash. 302, 199 Pac. 291); and because the jury was improperly instructed, I am of the opinion that the action of the trial court in granting a new trial should be affirmed, and therefore dissent from the majority opinion.